NO. 12-12-00185-CR

                             IN THE COURT OF APPEALS

              TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

SIR JOHN OLIPHANT,                                         §              APPEAL FROM THE 159TH
APPELLANT

V.                                                         §              JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §             ANGELINA COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Sir John Oliphant appeals his convictions for two counts of harassment of a public servant.
Appellant’s counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Appellant filed a pro se brief. We affirm.


                                                     BACKGROUND
         Appellant was charged by indictment with two counts of the offense of harassment of a public
servant, a third degree felony.1 The State later filed a notice of a felony enhancement paragraph. 2
Initially, Appellant entered a plea of “not guilty” to the offense charged in the indictment. Later,
Appellant entered an open plea of “guilty” to the offense charged. Appellant and his counsel signed


         1
             See TEX. PENAL CODE ANN. § 22.11(a)(2), (b) (West 2011).
         2
           If it is shown on the trial of a third degree felony that the defendant has previously been finally convicted of a
felony other than a state jail felony punishable under Section 12.35(a) of the Texas Penal Code, on conviction the
defendant shall be punished for a second degree felony. See TEX. PENAL CODE ANN. § 12.42(a) (West Supp. 2012).
a document entitled “Written Plea Admonishments—Waivers—Stipulations” in which Appellant
swore and judicially confessed that he committed each and every element of the offense alleged in the
indictment.     He also pleaded “true” to the enhancement paragraph.                    The trial court accepted
Appellant’s plea of guilty to each count of the indictment and his plea of “true” to the enhancement
paragraph.
        After a punishment hearing, the trial court adjudged Appellant guilty of two counts of
harassment of a public servant, found the enhancement paragraph to be “true,” and assessed his
punishment at ten years of imprisonment.3 This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.                        In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
counsel’s brief presents a chronological summation of the procedural history of the case, and further
states that counsel is unable to raise any arguable issues for appeal.
        In Appellant’s pro se brief, he argues that because of his lack of mental competency and
medical issues, he did not possess the mental capacity to understand the proceedings against him, to
aid his counsel in his defense, or make sound decisions for himself, thereby making his plea of
“guilty” involuntary. He also contends that his counsel rendered ineffective assistance, that the trial
court abused its discretion in allowing admission of impeachment evidence, i.e., extraneous offenses
and prior bad acts, and that the trial court abused its discretion in allowing admission of a legal
conclusion from a lay witness in violation of the Texas Rules of Evidence, the United States
Constitution, the Texas Code of Criminal Procedure, and the Texas Constitution. Finally, Appellant
argues that the evidence is insufficient to support the conviction.
        We have reviewed the record for reversible error and have found none. See Bledsoe v. State,


        3
          An individual adjudged guilty of a second degree felony shall be punished by imprisonment for any term of not
more than twenty years or less than two years and, in addition, a fine not to exceed $10,000. TEX. PENAL CODE ANN.
§ 12.33 (West 2011).

                                                          2
178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                     CONCLUSION
         As required, Appellant’s counsel has moved for leave to withdraw. See In re Schulman, 252
S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal is wholly
frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and the trial court’s
judgment is affirmed. See TEX. R. APP. P. 43.2.
         Counsel has a duty to, within five days of the date of this opinion, send a copy of the opinion
and judgment to Appellant and advise him of his right to file a petition for discretionary review. See
TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek
further review of this case by the Texas Court of Criminal Appeals, he must either retain an attorney
to file a petition for discretionary review or he must file a pro se petition for discretionary review.
See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for discretionary review must be filed
within thirty days from the date of either this opinion or the last timely motion for rehearing that was
overruled by this court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed
with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure.
See TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 25, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)

                                                                3
                                     COURT OF APPEALS
           TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             JUNE 25, 2013


                                         NO. 12-12-00185-CR


                                      SIR JOHN OLIPHANT,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                            Appeal from the 159th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. 2011-0422)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that Appellant’s
counsel’s motion to withdraw is granted, the judgment of the court below be in all things
affirmed, and that this decision be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.